Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches related data distribution systems incorporating node topology but fail to teach the combination including the limitation of defining node properties which includes at least one of: node identity, node type, node weight, child node list and child node weight list; the node identity including at least one of: storage identity, host identity, rack identity and data center identity; the node type including at least one of: storage node, host node, rack node, data center node and root node, constructing logical topology based on hierarchical architecture of cluster(s) of physical storage device(s) and defining node type according to a position of the physical storage device in the hierarchical architecture of cluster(s); the physical storage device including a memory, a host controlling the memory, a rack in which the host is placed, and a data center to which the rack subordinate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133